DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/02/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2013/0050820) in view of LEE et al. (US 2014/0177154 hereafter referred as “LEE”).
Regarding claims 1 and 3, Shin discloses a display device (see Figs. 2 and 3), comprising: a backlight module (140, see Fig. 3, Para. 0048), comprising: a back bezel (rear cover 130, see Fig. 3, Para. 0050), having a bottom surface (136/132, see Fig. 3, Para. 0055); and a frame (a guide frame 120/220, see Figs. 3 and 10, Para. 0033 and 0087), having a side wall portion (guide sidewall 122, see Figs. 3 and 10, Para. 0053), 
However, Shin fails to disclose or fairly suggest the tape (160/260) attached to the outer side surface of the side wall portion (122) of the frame and extending to the bottom surface of the back bezel (130); and the sealant (250) extending down to the bottom surface of the back bezel (130) through an outer side of the outer side surface of the side wall portion of the frame, and at least partially covering the tape; wherein the tape has an exposed portion at the bottom surface and not covered by the sealant.  
LEE teaches a display device (see Figs. 2, 3, and 5), comprising: a backlight module (123, see Fig. 2), a frame (molding member 125, see Figs. 2 and 5, Para. 0031, 0032), and a sealant (sealant frame 130/460 and sealing portion 160, see Figs. 2, 3, and 5, Para. 0032, 0046, and 0065) extending to the bottom surface of the backlight through an outer side of the outer side surface of the side wall portion of the frame (125). LEE further teaches a one side tape (150/250, see Figs. 2 and 3, Para. 0040 and 0052) wrapped around a bottom surface of lower frame (135/235) and upper frame LEE further teaches the tape (150) has an exposed portion at the bottom surface and not covered by the sealant. 
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin by providing the tape on the outer surface of  the frame and to extend to the bottom surface of the back bezel for the purpose of providing a more efficient attachment between the frame and the bezel as suggested by LEE, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding forming the sealant to be extended to the bottom surface of the back bezel, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin by forming the sealant to be extended to the bottom surface of the back bezel in order to effectively impede or prevent liquid from permeating or passing through between the window module and the LCD module as suggested by LEE, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to forming the sealant to cover the bottom surface of the bezel in order to effectively protect the display device.

Regarding claim 2, Shin further discloses the frame (220) further comprises a top wall portion (123, see Fig. 10, Para. 0053) connected to the side wall portion (122), the back bezel further comprises a wall (134, see Fig. 3, Para. 0055), and the wall extends in a direction away from the bottom surface (136/132, see Fig. 3, Para. 0055) of the back bezel, wherein the wall (134) is below the top wall portion (123) and abuts against to the top wall portion (see Fig. 3, Para. 0057). 

Regarding claims 4 and 5, the teachings of Shin have been discussed above.
However, Shin does not explicitly disclose wherein there is further comprising a rear housing, wherein the rear housing has a base plate, and the base plate is located below the bottom surface of the back bezel at a distance; wherein the rear housing further has a shielding wall structure protruding from a periphery of the base plate, if the display module is regarded as located above the backlight module to indicate directivity, then the shielding wall structure is higher than the lowest end of the sealant and is lower than the bottom surface of the back bezel, the shielding wall structure is disposed at an outer position than the sealant relative to a centre of the display device, and the shielding wall structure and the sealant overlap each other without interfering with the sealant. 
LEE further teaches comprising a rear housing (170, see Fig. 2), wherein the rear housing has a base plate, and the base plate is located below the bottom surface of the back bezel at a distance; wherein the rear housing (170, see Fig. 2) further has a shielding wall structure protruding from a periphery of the base plate, if the display module (121) is regarded as located above the backlight module (123) to indicate 
Regarding rear housing, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin by providing a rear housing in order to protect the display module and the backlight, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, providing a rear housing would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 6, Shin further discloses the display module (110, see Fig. 3, Para. 0037) comprises a display panel (liquid crystal layer (not shown)) and a polarizer (second polarizing member 118) disposed at a top end of the display panel, and the sealant (250, see Fig. 10) covers an end edge of the polarizer (see Fig. 10, Para. 0087). 

Regarding claim 12, Shin further discloses the sealant (250) is capable of absorbing light or reflecting light (i.e. colored resin or light-shielding resin to prevent light from leaking from the side of the display panel 110, see Para. 0092). 

Regarding claim 13, Shin further discloses the viscosity of the sealant (250) is greater than the viscosity of the tape (162)( sealant is formed of the silicon-based sealant or ultraviolet ray (UV) curable sealant (or resin) which has greater viscosity than the viscosity of the tape, see Para. 0092). 

Regarding claim 14, Shin further discloses the frame (see Figs. 5 and 11, Para. 0053 and 0087) has at least one opening or at least one notch.
However, Shin does not explicitly disclose wherein a part of the tape attached to the outer side surface of the side wall portion of the frame and the sealant is in direct contact with the outer side surface at the at least one opening or the at least one notch.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin by providing the tape on the outer side surface of the side wall portion of the frame and the sealant is in direct contact with the outer side surface at the at least one opening or the at least one notch for the purpose of providing a more efficient attachment between the frame and the bezel, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
 
Regarding claim 15, Shin further discloses at least one uneven structure is comprised on the outer side surface of the bottom surface of the back bezel (see Fig. 3).
However, Shin does not explicitly disclose the tape is attached to and covers the at least one uneven structure, so that the sealant disposed on the tape is not in direct contact with the at least one uneven structure.
LEE further teaches comprising the tape (150, see Fig. 2, Para. 0040) is attached to and covers the back plate (see Fig. 2). 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin by providing the tape on the outer side surface of the bottom surface of the back bezel and the sealant disposed on the tape is not in direct contact with the at least one uneven structure for the purpose of providing a more efficient attachment between the frame and the bezel, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 16, the teachings of Shin have been discussed above.
However, Shin does not explicitly disclose the tape is at least partially between the sealant and the back bezel.
LEE further teaches comprising the tape (150/250, see Figs. 2 and 3, Para. 0040) is at least partially between the sealant (e.g. sealant portion 160/260) and the back plate of the backlight (see Figs. 2 and 3, Para. 0040 and 0054). 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin by providing the tape on the .

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken as a whole does not show nor suggest “the sealant comprises a first sealant block and a second sealant block, wherein the first sealant block is disposed above the frame to cover an end edge of the display module, and the second sealant block extends from an end edge of the display module to the bottom surface of the back bezel through an outer side of the outer side surface of the frame, and covers the first sealant block”, as recited in claim 7.

Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Shin failed to disclose individually, or suggest in combination, a "wherein the tape is at least partially between the sealant and the frame which supports the display module", the applicant is respectfully advised that issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). In this case, Shin discloses the tape (e.g. connection member such as double-sided tape 260, see Fig. 10) is at least partially between the sealant (250) and the frame (220/123) which supports the display module (see Para. 0099).
In response to applicant's argument that “the technical effect of the tape (one-side tape 150/250), such as providing some protection or impedance against liquids, would not be preserved if the tape (one-side tape 150/250) is moved to be relocated inside the sealant (130/230).”, the applicant is respectfully advised that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Shin discloses a backlight that includes a sealant, a frame to support display panel and tape for attaching the display panel to the frame and additional tape for connecting the side wall of the frame to the rear cover. LEE teaches using a sealant frame to wrap around a display module; a sealant portion disposed between the display module and the housing; and an adhesive/tape disposed on a portion of the sealant frame to provide resistance, impedance, or protection against liquids for the LCD panel and the backlight unit (see Para. 0033). Therefore, in view of LEE, one of ordinary skill in the art would have been motivated to modify Shin by forming the sealant to wrap around a display panel and the frame as suggested by LEE and using tape for attaching different elements of the backlight as a matter of choosing well known attachment means thereby the sealant is covering the bottom surface of the bezel to impede liquids from entering into various portions of the backlight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/TSION TUMEBO/
Primary Examiner, Art Unit 2875